Citation Nr: 0110345	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  00-07 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether an overpayment of Chapter 1606 educational benefits 
in the amount of $539.65 was properly created.


ATTORNEY FOR THE BOARD

R. M. Panarella


INTRODUCTION

The appellant had service in the Selected Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  The appellant served in the Selected Reserve.

2.  The Department of Defense (DOD) established May 29, 1991 
as the appellant's date of basic eligibility for Chapter 1606 
benefits, and January 1, 1999 as the appellant's date of 
eligibility termination for Chapter 1606 benefits.


CONCLUSION OF LAW

The overpayment of Chapter 1606 educational benefits, in the 
calculated amount of $539.65, was properly created. 10 
U.S.C.A. § 16132 (West 1991); 38 C.F.R. § 21.7540 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that an overpayment of educational 
benefits in the amount of $539.65 was improperly created.  
She believes that, because she transferred from the Selected 
Reserve to the Inactive Ready Reserve, she remained entitled 
to educational benefits.  A review of the record shows that 
the appellant initially filed a claim for educational 
benefits in December 1996 and that she thereafter was awarded 
such benefits.  In July 1999, DOD informed VA that the 
appellant left the Selected Reserve on January 1, 1999 and 
that her DOD eligibility status was terminated as of that 
date.

By letter dated July 1999, the RO informed the appellant that 
she was no longer eligible for educational assistance under 
Chapter 1606 of the United States Code because she left the 
Selected Reserve effective January 1, 1999.  In her Notice of 
Disagreement submitted in August 1999 and VA Form 9 submitted 
in February 2000, the appellant disputed the amount of the 
overpayment but conceded that she left the Selected Reserve 
for the Inactive Ready Reserve.

Educational benefits are available to members of the Selected 
Reserve under Chapter 1606, Title 10, United States Code.  
Specifically, an individual who after June 30, 1985, enlists, 
reenlists or extends an enlistment in the Selected Reserve 
for a period of not less than six years, or is appointed as a 
reserve officer and agrees to serve in the Selected Reserve 
for a period of not less than six years in addition to any 
other period of obligated service in the Selected Reserve 
and, before completing initial active duty for training has a 
high school diploma or its equivalent, is entitled to 
educational assistance under Chapter 1606.  10 U.S.C.A. 
§ 16132 (West 1991). Regulations provide that a determination 
of an individual's eligibility for Chapter 1606 benefits is 
to be made by the Armed Forces.  38 C.F.R. § 21.7540(a) 
(2000).

While the Board acknowledges the appellant's contentions, it 
has no legal authority to determine eligibility for Chapter 
1606 benefits.  The regulations clearly reflect that 
determinations of eligibility for Chapter 1606 benefits are 
within the sole purview of the Armed Forces.  No such 
authority has been delegated to any other source.  Based on 
the foregoing, the Board must find that the appellant was not 
eligible for educational benefits under Chapter 1606, Title 
10, United States Code as of January 1, 1999, and that the 
overpayment was properly created.  Accordingly, the benefit 
sought on appeal is denied.



ORDER

As the overpayment of Chapter 1606 education benefits, in the 
calculated amount of $539.65, was properly created, this 
appeal is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

